Citation Nr: 1413906	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-39 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right shoulder condition.

2. Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a sinus condition.  

3. Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right ankle condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976 and December 1977 to February 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Decatur, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a right shoulder condition and declined to reopen the Veteran's previously denied claims of entitlement to service connection for a right ankle condition and a sinus condition.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, with respect to the issues of entitlement to service connection for a right shoulder condition and whether new and material evidence has been received to reopen the previously denied claims of entitlement to service connection for a sinus condition and a right ankle condition, a remand is necessary for additional development.

During the February 2013 hearing, the Veteran testified that he was receiving VA treatment at the Atlanta and Dublin, Georgia VA medical centers for the conditions he claims service connection.  The Veteran stated he received treatment for his right shoulder every three months from the VA.  He indicated he started receiving treatment about five years ago when it started bothering him again.  During the hearing, the Veteran also testified that he had nose surgery in 1994 and prior to this had been receiving treatment ever three months.  The veteran further stated that he currently receives treatment for his sinus condition and was last on antibiotics two weeks prior.  Similarly, the Veteran testified that he started receiving treatment for his ankle two years ago when it "started back bothering me".  The Veteran indicated the ankle had been weak from the time of injury up until the present.  

A review of the claims file reflects that on the formal applications for VA benefits filed by the Veteran in July 1976, November 1986, and March 2008, respectively, the Veteran identified that he had received treatment for a right ankle injury (in 1974) and for a sinus condition (in 1973, 1974 and 1981) during his periods of active duty service.  At the February 2013 hearing, the Veteran identified that he had received treatment for a right shoulder injury (in 1978) during his second period of active duty service.  The Veteran's service treatment records for his two periods of active duty service are associated with the claim file.  Also, the information of record reflects that the Veteran was scheduled for a VA (sinus) examination at the Decatur VA medical center in January 1987, which, in statements dated January 1987 and March 1987, he specifically requested that his VA examination be rescheduled at the Richmond VA medical center on the account that he no longer lived in the State of Georgia, and was residing in the State of Virginia.  The Veteran's claims file was transferred to the RO in Roanoke, Virginia, and the Veteran reported for an April 1987 VA (sinus) examination, which was performed at the Richmond VA medical center.  A copy of the April 1987 report of VA examination, including sinus x-rays, is associated with the claims file.

During the interim period from January 1987 to August 1988, the information of record reflects that the Veteran continued to reside in the State of Virginia; and during the interim period between August 1988 and February 2008, the information is unclear as to when the Veteran moved from the State of Virginia, to the State of Georgia, with his March 2008 formal application for VA benefits, indicating that the Veteran currently resides in the State of Georgia.

Given the particular circumstances in this case, and in light of the Veteran's hearing testimony, the Board is able to discern that there may be putative outstanding records pertaining to treatment for: (1) a respiratory condition (i.e., sinuses and bronchitis) from May 1987 to August 1988 at the Richmond VA medical center or at a private facility; from August 1988 to February 2008 at the Richmond VA medical center, the Decatur (Atlanta) and Dublin VA medical centers, or at a private facility; and since March 2008 at the Decatur (Atlanta) and Dublin VA medical centers or at a private facility; (2) the right ankle since 2011 at the Decatur (Atlanta) and Dublin VA medical centers or at a private facility; and (3) the right shoulder (i.e., nerve impingement involving the right shoulder) at the Decatur (Atlanta) and Dublin VA medical centers or at a private facility since 2008.  Therefore, because such putative records, if obtained, might contain information bearing on the Veteran's appeal, VA should attempt efforts to determine if such records exist, and if they do, to procure them.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he provide the names, addresses and approximate dates of treatment of all private medical care providers who have treated him for his right shoulder condition since 2008; his sinus condition since May 1987; and his right ankle condition since 2011.

After securing the necessary releases, the agency of original jurisdiction (AOJ) should obtain any records properly identified by the Veteran, which are not already of record, to specifically include records pertaining to treatment for: (1) a respiratory condition (i.e., sinuses and bronchitis) from May 1987 to February 2008 at the Richmond, Decatur (Atlanta) and Dublin VA medical center, and from March 2008 at the Decatur (Atlanta) and Dublin VA medical centers; (2) the right ankle since 2011 at the Decatur (Atlanta) and Dublin VA medical centers; and (3) the right shoulder (i.e., nerve impingement involving the right shoulder) at the Decatur (Atlanta) and Dublin VA medical centers since 2008.

All attempts to procure these records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, or if such putative records are found not to exist, a notation from the private or VA facility to that effect should be inserted in the file.  The Veteran is to be notified of the unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After completing the above action and any other development indicated by any response received, including a VA examination if deemed warranted by the AOJ, as a consequence of actions taken in the paragraphs above, the claims for service connection for a right shoulder condition and whether new and material evidence has received to reopen the previously denied claims of entitlement to service connection for a sinus condition and a right ankle condition, should be re-adjudicated.  If the benefits sought remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond.  The case shall then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


